The following opinion was filed October 13, 1913:
Vinje, J.
(dissenting). I concur in the view of the trial court that “there is nothing in the evidence to show that the defendant was negligent in failing to furnish a proper place to work or a proper car or stake” and that “the injury was due to an accident that could not by reasonable care and diligence have been foreseen.” The defendant received from a common carrier carloads of logs, -loaded in a usual and customary manner, and proceeded to unload them in such manner.’ There was nothing to indicate anything unsafe or un*466usual iu the stake that broke, and defendant no more than plaintiff could have reasonably anticipated that it would fly at right angles to the direction of the pressure of the logs upon it.
I am also unable to construe the statute in question as requiring a master to use the latest and most effective safety appliances in all cases, which, as I understand it, is practically the construction put upon it by the court. The statute requires only such freedom from danger as the nature of the employment will reasonably permit. Sub. 11, sec. 2394 — 41, Stats. 1911. To construe this to require a consignee of logs transported by a common carrier to bargain that they must be loaded .upon cars equipped with the latest safety appliances, in face of the evidence that railroads never equip their cars with such appliances, and that only a few of the heavier shippers of logs do so, and in face of the evidence that these logs were loaded in a customary and usual manner, and in a manner, I dare say, that over ninety per cent, of like forest products of the state have been loaded, seems to me to eliminate the word reasonably from the statute. Thus, if a man in Wisconsin receives a consignment of heavy articles which are loaded in New York in a box car, and an employee is injured in the process of unloading, and it could be shown that the unloading could have been done with perfect safety had a flat car been used instead of a box car, and that a flat car might have been used for the purpose, I do not think the consignee would be negligent under the statute because he did not in the first instance direct his consignor to load the freight on a flat car, and it seems to me that the principle which rules the one case should logically r-ule the other. That the word reasonably was used advisedly by the legislature cannot for a moment' be’ doubted, for it took the precaution to define the terms used by it in the act and incorporated the word in such definition. It should not be eliminated by judicial construction.
*467In my opinion, under the evidence no negligence attached to the defendant by receiving the logs in the condition in which they were loaded, and it was guilty of none in the manner in which it unloaded them. The injury was the result of a pure accident.
Babiois, J. I concur in the foregoing dissenting opinion.